Undercofler, Presiding Justice.
Larry G. Cook was indicted for the offense of armed robbery and motor vehicle theft. He was acquitted of motor vehicle theft but was convicted of armed robbery and sentenced to serve twenty years imprisonment. He appeals to this court. Held:
1. The appellant contends that the guilty verdict is not supported by the evidence. There is no merit in this contention. The evidence is sufficient to support the verdict. The store manager and two "stake-out” police officers positively testified that the appellant together with two other men was an active participant in the *119armed robbery and that each participant in the robbery had a pistol. When the officers ordered the robbers to "halt” after the robbery, the appellant reached for his gun and was shot as he attempted to escape.
Submitted September 2, 1975
Decided January 28, 1976.
Murray M. Silver, for appellant.
Lewis R. Slaton, District Attorney, Carole E. Wall, Mel England, Assistant District Attorneys, Arthur K. Bolton, Attorney General, Lois F. Oakley, Staff Assistant Attorney General, for appellee.
2. The appellant contends that he did not freely and voluntarily waive his right to counsel and that his in-custody statements to the officers were not freely and voluntarily made. There is no merit in these contentions. At a Jackson-Denno hearing held outside the presence of the jury the evidence showed that the appellant was fully apprised of all of his constitutional rights, that he stated that he understood them, and that his statements to the officers were freely and voluntarily made.
3. Under the facts of this case the failure to furnish appellant counsel at the preliminary hearing was harmless error. State v. Hightower, 236 Ga. 58.

Judgment affirmed.


All the Justices concur, except Gunter, J., who dissents from the ruling made in Division 3.